Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 16/503,110 filed 7/3/19. Claims 1-7 & 10-33 are pending. Claims 8 & 9 have been cancelled due to an amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larry Crain on 8/31/21.
Claim 10
Line 4: “and, e.g. clamped on the freewheel component” has been amended as -- and clamped on the freewheel component --.
Claim 11
Line 3: “section showing a narrower clear diameter to accommodate” has been amended as -- section having a diameter for accommodating --.


Claim 26
Line 2: “unit showing e.g. a U-shaped” has been amended as -- unit having a U-shaped --.
Election/Restrictions
Claims 1-7, 13-25, 27-33 are allowable. The restriction requirement among Species A-D , as set forth in the Office action mailed on 3/9/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 10-12 & 26 is withdrawn.  Claims 10-12 & 26, directed to a non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-7 & 10-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 21, the prior art of record fails to show or render obvious the support unit includes a safety device extending axially in the direction of the freewheel component, and/or the freewheel component includes a protective device extending axially in the direction of the support unit to prevent an end of the spring unit from side- slipping inwardly in combination with the remaining limitations of claim 21.
Regarding claim 32, the prior art of record fails to show or render obvious wherein the spring unit is attached to the freewheel component and to the support unit; and wherein the support unit comprises a support disk and at least one support tab in combination with the remaining limitations of claim 32.
Regarding claim 33, the prior art of record fails to show or render obvious wherein the spring unit is configured as a coil spring having at least one circumferential coil, or as a zigzag spring; and wherein a lubricant such as grease at least contributes to fastening the spring unit to at least one of the freewheel component and the support unit in combination with the remaining limitations of claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 8/18/21 with respect to claims 1-7, 13-25, 27-31 have been fully considered and are persuasive. The rejection of claims 1-7, 13-25, 27-31 under 35 U.S.C. 112b has been withdrawn. The rejection of claims 1-4, 6, 7, 16, 17 & 28-30 under 35 U.S.C. 102(a)(1) has been withdrawn. The rejection of claims 5, 18 & 19 under 35 U.S.C. 103 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUAN LE/Primary Examiner, Art Unit 3659